Citation Nr: 9903440	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  98-13 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for service connected 
chronic lumbosacral strain, currently evaluated as 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This matter arises before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Montgomery, 
Alabama.  The RO confirmed a 20 percent rating evaluation for 
his service connected chronic lumbosacral strain.  The 
veteran filed a timely notice of disagreement and perfected a 
substantive appeal.


FINDINGS OF FACT

1.  A well-grounded claim has been presented, and all 
evidence necessary for an equitable adjudication has been 
obtained.

2.  The chronic lumbosacral strain is manifested by loss of 
function due to pain resulting in severe limitation of 
motion.


CONCLUSION OF LAW

The schedular criteria for a 40 percent rating for chronic 
lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4 §§  4.7, 4.40, 4.45, Diagnostic 
Code 5292 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board has found that the veteran's claim is 
well grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in 
that the claim is plausible, that is meritorious on its own 
or capable of substantiation.  This finding is based upon the 
veteran's assertion that the low back disability has 
increased in severity.  Proscelle v. Derwinski, 2 Vet. App 
629 (1992). Once it has been determined that a claim is well 
grounded, VA has the statutory duty to assist the appellant 
in the development of evidence pertinent to that claim.  The 
Board is satisfied that all relevant evidence is of record,

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.41, 4.42 (1998), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

A review of the service medical records shows that the 
veteran underwent a United States Postal Service examination 
in September 1990.  The examiner noted a medical history, 
which included congenital scoliosis of the back and cardiac 
arrhythmia.

The veteran was seen at a VA outpatient clinic apparently in 
July 1993 for back pain.  A VA medical record dated in 
November 1996 shows that the veteran complained of back pain 
and reported having lost two days of work.  Physical 
examination revealed a normal gait.  Toe touching produced 
pain 2/3 of the way down.  There was no point tenderness on 
the lumbar spine.  Straight leg raise testing was negative.  
X-rays of the lumbosacral spine showed no fracture, good disc 
spaces, and kyphoscoliosis.  A diagnostic impression of 
chronic lumbosacral strain was provided.  Thereafter, a VA 
outpatient treatment record, also dated in November 1996, 
shows that the veteran reported low back pain.  He was 
assessed with low back pain and referred to physical therapy.

VA outpatient treatment records dated in January 1998 
demonstrate that the veteran reported chronic low back pain.  
He indicated that he worked full time as a postal clerk and 
that he stood most of an eight to ten hour shift.  He denied 
radicular signs, weakness, loss of balance, or foot drop.  An 
assessment of chronic low back pain, stable, was provided.

The veteran underwent a VA compensation and pension 
examination in May 1998.  He reported that precipitating 
factors to his pain included lifting, standing or sitting too 
long.  Alleviating factor of his symptoms was said to be a 
double dose of medication.  The veteran reported wearing a 
back brace all the time.  He indicated that he worked as a 
mail processor for the Postal Service, but that he is given 
light duty because of his back.  Physical examination 
revealed that the veteran's motion stopped when the pain 
began.  There was objective evidence of painful motion and 
weakness, but there was no spasm or tenderness.  Range of 
motion was determined to be flexion to the right of 20 
degrees and to the left of 19 degrees.  Forward flexion was 
44 degrees and backward extension was 23 degrees.  The 
examiner provided a diagnosis of degenerative joint disease, 
lumbosacral spine, with loss of function due to pain.

A June 1998 statement from the Postal Service is to the 
effect that the veteran had been placed on light duty.

A VA outpatient treatment record dated in July 1998 shows 
that the veteran reported increased instability.  His back 
pain was currently worse, mostly in the low back area with 
radicular symptoms.  Physical examination revealed moderate 
spasms near the posterior superior iliac spine.  There was 
pain on palpation of both gleuteals.  Straight leg raising 
was negative.  An assessment of chronic mechanical low back 
pain was provided.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A.§ 1155 (West 1991).  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. Part 4 (1998).

The RO has assigned a 20 percent rating for the chromic 
lumbosacral strain with the criteria set forth in the VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
Diagnostic Code 5295. 

Diagnostic Code 5295 provides the rating criteria for a 
disability described as a lumbosacral strain.  Under this 
Code provision, the maximum 40 percent rating evaluation is 
warranted when the lumbosacral strain is severe with listing 
of the whole spine to opposite side, positive Goldthwait's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  A 20 
percent evaluation is appropriate when the lumbosacral strain 
is accompanied by muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position.  A 10 percent evaluation is warranted when the 
lumbosacral strain is with characteristic pain on motion.  A 
noncompensable evaluation is assigned when the lumbosacral 
strain is with slight subjective symptoms only.

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is described as 
severe a 40 percent evaluation is warranted.  When the 
limitation of motion of the lumbar spine is moderate, a 20 
percent evaluation is warranted.  Where the limitation of 
motion of the lumbar spine is slight, a 10 percent evaluation 
is assigned.

The United States Court of Veterans Appeals (Court) has held 
that when a diagnostic code provides for compensation based 
upon limitation of motion, that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (1998) must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet.App. 
202, 205-07 (1995).

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  38 C.F.R. § 4.40 (1998).  

Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes. 
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (1998).

To summarize, the recent VA examination showed significant 
impairment in the range of motion of the lumbosacral spine.  
Additionally, the veteran indicated that the low back 
symptoms worsened with activity, that he wore a back brace 
all the time, and that it impaired his ability to work.  

The examiner noted evidence of painful motion and weakness 
and diagnosed degenerative joint disease of the lumbosacral 
spine with a loss of function due to pain.  Subsequent to the 
VA examination, the veteran was treated for increasing 
symptomatology related to his low back disorder.  There were 
signs of moderate spasms near the posterior superior iliac 
spine, with pain on palpation.  Additionally, the record 
reflects that the veteran has now been placed on light duty 
due to his back disorder.

After reviewing the current clinical findings in conjunction 
with the veteran's symptoms as set forth in the Deluca case, 
it is the Board's judgment that the degree of functional 
impairment resulting from the low back disorder more closely 
approximates the criteria for severe limitation of motion of 
the lumbar spine under Diagnostic Code 5292.  Accordingly, a 
40 percent evaluation is warranted.  38 C.F.R. § 4.7.

In reaching this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis for a rating in excess of 
40 percent.  There is no evidence of a fracture of the 
veteran's vertebra or of ankylosis of the spine rendering 
evaluation under Diagnostic Codes 5285 and 5286 
inappropriate.  There is no evidence of ankylosis of the 
lumbar spine rendering evaluation under Diagnostic Code 5289 
inappropriate. 


ORDER

Entitlement to an increased rating evaluation of 40 percent 
for service connected chronic lumbosacral strain is granted, 
subject to the law and regulations governing the disbursement 
of government benefits 




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.






- 7 -


